Citation Nr: 1630022	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  14-27 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for esophageal cancer, including as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to September 1971, including in Korea.  He died in October 2013.  The Appellant is his surviving spouse.  In May 2014, VA notified the Appellant that she was an appropriate substitute claimant for the deceased Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied a claim of service connection for esophageal cancer, including as due to in-service herbicide exposure.  The Veteran disagreed with this decision later in September 2013.  The Appellant, as substitute claimant for the Veteran, perfected a timely appeal in June 2014 and requested a Board hearing.  A videoconference Board hearing was held at the RO in January 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.


FINDINGS OF FACT

1.  The Veteran's service personnel records show that he served with the 1st Battalion, 72nd Armor, 2nd Infantry Division, U.S. Army, in Korea between July 1969 and July 1970.

2.  The Department of Defense has informed VA that 1st Battalion, 72nd Armor, 2nd Infantry Division, U.S. Army, was among those U.S. Army units which served in the Demilitarized Zone (DMZ) in Korea between April 1, 1968, and August 31, 1971; thus, the Veteran's in-service herbicide exposure while assigned to a unit serving in the DMZ in Korea is presumed.

3.  The record evidence is in relative equipoise as to whether the Veteran's in-service herbicide exposure caused his esophageal cancer.


CONCLUSION OF LAW

Esophageal cancer, to include as due to herbicide exposure, was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6)(iv), 3.309(e) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Appellant's claim of service connection for esophageal cancer, including as due to in-service herbicide exposure, which is not prejudicial to her, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


Service Connection for Esophageal Cancer

The Veteran, prior to his death, and the Appellant, after his death, contend that he incurred esophageal cancer during active service.  They specifically contend that, while serving with the 1st Battalion, 72nd Armor, 2nd Infantry Division, U.S. Army, in Korea between July 1969 and July 1970, the Veteran was exposed to herbicides which caused or contributed to his developing esophageal cancer several decades later.  

Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. 3.303(a).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service - the so-called "nexus" requirement.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for a disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic diseases, such as malignant tumors, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease may at any later date, however, remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of a chronic disease in service, there is required a combination manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only when the condition noted in service (or the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

As an alternative to the nexus requirement, in certain circumstances, service connection for certain chronic diseases may be established through a showing of continuity of symptomatology since service.  Id.  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the proposition that continuity of symptomatology in 38 C.F.R. § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

Under 38 CFR 3.307(a)(6)(iv), effective February 24, 2011, the presumption of herbicide exposure was extended to any Veteran who served in a unit determined by VA or the Department of Defense (DOD) to have operated in the Korean Demilitarized Zone (DMZ) between April 1, 1968, and August 31, 1971.  Fields of fire between the front line defensive positions and the south barrier fence were defoliated.  The size of the treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the "civilian control line."  There was no indication that herbicides were sprayed in the DMZ itself.  Herbicides were applied through hand spraying and by hand distribution of pelletized herbicides.  Although restrictions were put in place to limit potential for spray drift, run-off, and damage to food crops, records indicate that the effects of spraying were sometimes observed as far as 200 meters down wind.

If it is determined that a Veteran who served in Korea from April 1968 to August 1971 belonged to one of the units identified by DOD, then it is presumed that he or she was exposed to herbicides containing Agent Orange and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 4, Block a.  The list of units identified by DOD as having operated in the DMZ between April 1968 and August 1971 includes the 1st Battalion, 72nd Armor, 2nd Infantry Division, U.S. Army.  See VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 4, Block b.

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725,  2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).


Factual Background and Analysis

The Board finds that the evidence supports granting the Appellant's claim of service connection for esophageal cancer as due to in-service herbicide exposure.  The Veteran, prior to his death, and the Appellant, after his death, contend that he incurred esophageal cancer during active service.  They specifically contend that, while serving with the 1st Battalion, 72nd Armor, 2nd Infantry Division, U.S. Army, in Korea between July 1969 and July 1970, the Veteran was exposed to herbicides which caused or contributed to his developing esophageal cancer several decades later.  The record evidence supports finding that the Veteran served with a U.S. Army unit in the DMZ in Korea and presumably was exposed to herbicides during such service.  First, the Board notes that the Veteran's service personnel records show that he served with the 1st Battalion, 72nd Armor, 2nd Infantry Division, U.S. Army, in Korea between July 1969 and July 1970.  As noted above, this unit is among those units identified by the DOD to have operated in the Korean DMZ between April 1, 1968, and August 31, 1971.  Thus, the Veteran's in-service herbicide exposure while assigned to the 1st Battalion, 72nd Armor, 2nd Infantry Division, U.S. Army, in Korea between July 1969 and July 1970 is presumed.  See 38 CFR 3.307(a)(6)(iv).  In such circumstances, service connection may be established on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  See also 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).  Esophageal cancer is not among the diseases listed in 38 C.F.R. § 3.309(e) for which presumptive service connection is available based on in-service exposure to an herbicide agent.

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a Veteran is found not be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board must not only determine whether the Veteran had a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Korea (see 38 C.F.R. § 3.309(e)) but also must determine whether his disability was the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  In other words, the fact that the Veteran did not meet the requirements of 38 C.F.R. § 3.309 does not in and of itself preclude him from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation, showing that his exposure to Agent Orange during service caused his esophageal cancer.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

Based upon its review of the scientific and medical literature on the potential health effects of exposure to herbicides literature, the National Academy of Sciences (NAS) places various diseases into one of four categories based on the strength of the evidence of association between herbicide exposure and the health outcome. The four categories are: (1) Sufficient Evidence of Association; (2) Limited or Suggestive Evidence of Association; (3) Inadequate or Insufficient Evidence to Determine Whether an Association Exists; and (4) Limited or Suggestive Evidence of No Association. See Determinations Concerning Illness Discussed in National Academy Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012) ("Update 2010"); see also LeFevre v. Sec'y, Dep't of Veterans Affairs, 66 F.3d 1191, 1194-5 (Fed. Cir. 1995) (discussing the NAS categories for diseases suspected of association with in-service herbicide exposure).  As noted in Update 2010, the NAS "found inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and...esophageal cancer."  Id., at 47,927.  This placed esophageal cancer in category 3.  Although the NAS's statistical analysis of the scientific and medical data as it pertains to esophageal cancer cannot be the sole basis to defeat a determination of direct service connection, it still remains as a source of relevant, competent medical evidence that the Board may consider "when assessing whether the totality of the evidence is sufficient to establish direct service connection."  Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009).

In contrast, the evidence also contains a competent medical opinion received by VA in January 2015 from K.P., M.D., F.A.C.R., concerning the contended etiological relationship between the Veteran's conceded in-service herbicide exposure and esophageal cancer.  Dr. K.P. stated that the Veteran had been diagnosed as having "adenocarcinoma of the aero-digestive tract" in October 2012.  She noted that the Veteran had reported in-service herbicide exposure while in Korea when he was seen in October 2012.  Dr. K.P. next noted that VA "recognizes cancer in the upper aero-digestive tract and lung.  The Esophagus would be at the same risk, due to the Agent Orange's incorporation into the respiratory mucous and then swallowed down the esophagus, exposing the mucosa of the esophagus equally to the Agent Orange."  In other words, Dr. K.P. concluded that the Veteran's risk of contracting esophageal cancer based on his conceded in-service herbicide exposure was the same as the recognized causal relationship between in-service herbicide exposure and the subsequent development of respiratory cancers (which are associated with in-service herbicide exposure under § 3.309(e)).  Dr. K.P. also stated, "The physiology of the ingestion of Agent Orange did include the swallowing of mucous with Agent Orange and thus did expose the mucosa of the esophagus which is not protected by gastric secretions."  She opined that the Veteran's tumor "did not arise in the stomach but the distal esophagus."  The Board finds that Dr. K.P.'s January 2015 opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Veteran has contended throughout the pendency of this appeal that his in-service herbicide exposure in Korea while serving in a U.S. Army unit deployed to the DMZ caused or contributed to his esophageal cancer.  The evidence is in relative equipoise as to whether there is an etiological link between esophageal cancer and herbicide exposure.  On the one hand, the NAS has found inadequate or insufficient evidence supporting a link.  On the other hand, the Veteran has presented competent medical evidence of an etiological link between his esophageal cancer and his in-service exposure to Agent Orange in Dr. K.P.'s January 2015 opinion in which she equated the Veteran's risk of developing esophageal cancer based on his conceded in-service herbicide exposure in Korea to be the equivalent of the recognized etiological relationship between such exposure and the subsequent development of respiratory cancers.  See Combee, 34 F.3d at 1043-1044.  Resolving all reasonable doubt in the Veteran's favor, the Board finds it reasonable to conclude that the record evidence sufficiently supports an actual causal relationship between the Veteran's in-service exposure to Agent Orange and his subsequent development of esophageal cancer.  38 U.S.C.A. §§ 1110, 5107(b); 3.102, 3.303(d).  Accordingly, the criteria for establishing service connection on a direct basis for esophageal cancer have been met.


ORDER

Entitlement to service connection for esophageal cancer, as a direct result of in-service herbicide exposure, is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


